Citation Nr: 0506954	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  98-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a claimed acquired 
psychiatric disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the RO.  

This appeal was remanded by the Board in January 2000 and 
June 2003 for additional development.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is not shown to have manifested a psychiatric 
disorder in service or for many years thereafter.  

3.  The veteran failed to report without good cause for a VA 
examination necessary to determine the nature and likely 
etiology of the claimed psychiatric disorder.  

4.  The veteran is not shown to have an innocently acquired 
psychiatric disorder, including major depression or post-
traumatic stress disorder (PTSD) due to any event or incident 
of his military service.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability due to disease or injury that was 
incurred in or aggravated by service; nor may a psychosis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.655 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2002)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in June 2003, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Because this case was pending when VCAA was enacted, the 
notice was provided after the initial decision.  The 
Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the June 2003 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  

Pursuant to the June 2003 Board remand, the veteran was 
scheduled for a VA examination to determine the etiology of 
his psychiatric problems.  He failed to report for 
psychiatric examinations scheduled for September 2003, 
October 2003, January 2004 and March 2004.  

The psychiatric examinations were scheduled to obtain 
information concerning the etiology and nature of his claimed 
acquired psychiatric disorder.  When a claimant fails to 
report for an examination in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  

Due to the fact that the veteran failed to report for these 
examinations, further assistance could not aid him in 
substantiating his claim.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran asserts that he has a psychiatric disorder due to 
military service, to include combat duty in the Republic of 
Vietnam.  

A careful review of the service medical records shows no 
complaints or findings referable to a psychiatric disorder.  
The September 1975 separation examination shows that the he 
had a normal psychiatric evaluation.  

The DD Form 214 indicates that the veteran did not have 
service in Indochina or Korea during his period of service.  

In December 1990, the veteran was evaluated by J. E. Lazaro, 
M.D.  The veteran reported that he had served in Okinawa, the 
Philippines and Vietnam, although he reported seeing no 
action in Vietnam.  Dr. Lazaro diagnosed major depression, 
continuous, secondary to pain and injury to the back from a 
1988 motor vehicle accident.  

In March 1993, the veteran was afforded a VA mental disorders 
examination.  The veteran reported that he had been nervous 
since service.  He stated that he had been depressed.  He 
reported that his ex-wife told him that he had been speaking 
foreign languages.  He reported having nightmares and 
hostility.  

The veteran stated that he had difficulty adjusting with his 
job, although he had had a job for the past five years as a 
mechanic until his car wreck.  He had not been getting along 
with the other workers at work.  The veteran reported having 
rages and stated that he was very spiteful.  He had a hard 
time getting along with people, even with his family.  

During the examination, the veteran was cooperative, but 
somewhat irritable.  He was somewhat arrogant.  He was 
relative, coherent, and oriented, with no delusions or 
hallucinations.  He was not depressed or psychotic.  The 
examiner diagnosed major depression secondary to chronic back 
pain and cervical pain.  

In a September 1997 VA treatment record, the veteran reported 
having had flashbacks and nightmares since he came out of the 
service.  He stated that he did not see heavy fighting but 
was involved in setting up booby traps.  The psychiatrist 
diagnosed an adjustment disorder with depressed mood.  

In a February 1998 VA treatment record, the veteran requested 
information about the PTSD program.  When asked about his 
symptoms, the veteran reported that he was easily upset, 
irritable and angry; he slept poor, jumping at noises, and 
had nightmares and flashbacks.  He had been divorced three 
times.  

The veteran talked about being in Vietnam, but when 
questioned about it, he had no memory of the area.  He 
remembers being on a ship near the coast of Vietnam while in 
the Marine Corps.  The examiner reviewed the veteran's DD 
Form 214 and noted the only overseas duty was on Okinawa, 
Japan.  

In March 1998, the veteran complained of recurrent visions of 
a little girl with her arm shot off and body split down the 
middle.  

A March 1998 VA treatment record indicates that the veteran 
was complaining of post-traumatic stress symptoms.  The 
psychologist who examined him noted that he was not in crisis 
and presented with longstanding complaints which were 
"pretty vague."  

The examiner deduced that the veteran was concerned and upset 
that he could not seem to remember where he served in Vietnam 
and that he saw people outside his window at night but there 
is no one there.  He complained of having nightmares of 
Vietnamese villagers who were killed and dismembered.  He 
reported watching many Vietnam combat movies which upset him 
that might trigger some memories.  

The VA examiner noted that the military history provided by 
the veteran was very unclear and not supported by his DD Form 
214.  The examiner concluded that given the veteran's vague 
complaints, vague military history, and DD Form 214 not 
clearly supporting his service in Vietnam, further 
clarification was needed on how to proceed.  The examiner 
believed that the veteran was not a good candidate for the 
PTSD treatment program because of his memory problems and 
inability to specify his problems.  

In a letter dated in May 1998, the veteran's mother wrote 
that, after service, the veteran had been nervous and 
irritable and that the family can hardly stand him.  She 
stated that he got mad and just about snapped their heads off 
and threw things.  She stated that he had nightmares and that 
his three ex-wives told her that he acted like he was still 
in the Marines.  

The Board remanded the case in June 2003 for a VA 
examination.  The veteran failed to appear for scheduled 
September 2003, October 2003, January 2004, and March 2004 
examinations.  

Although the claims file does not contain records of the 
notice provided to the veteran of the scheduled VA 
examinations, the examination reports indicate that he was 
informed by certified letter of the October 2003, January 
2004 and March 2004 examinations.  

In December 2003 and January 2004, the veteran informed the 
RO that he had missed the appointments due to financial 
difficulties.  


Pertinent Criteria

In general, under applicable VA law and regulations, service 
connection may be granted if the weight of the evidence 
establishes that a disability was incurred in or aggravated 
by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis in service, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d); see also Cosman v. Principi, 3 Vet App. 
503, 505 (1992).  

A psychosis becoming manifest to a compensable degree within 
one year of service discharge will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

In this case, there is a presumption that VA employees 
properly carry out their duties by providing notice of 
scheduled examinations.  The presumption of regularity is not 
rebutted unless there is an allegation of non-receipt of the 
disputed notice.  Baxter v. Principi, 17 Vet App 407 (2004).  

Here, there has been no allegation of non-receipt of the 
notice of the VA examinations.  In fact, the veteran informed 
the RO in December 2003 and January 2004 that he missed his 
examinations due to financial difficulty.  He then is shown 
to have failed to report for a subsequent VA examination 
scheduled in March 2004.  Accordingly, the Board must 
undertake to review the claim based on the evidence that is 
of record.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. § 
3.655(a) (2004).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2004).  

As the record stands, the service medical records show no 
evidence of an acquired psychiatric disability.  There also 
is no competent evidence linking any current psychiatric 
disability to service.  

The record shows that the veteran has been variously 
diagnosed as having major depression and an adjustment 
disorder with depressed mood.  However, the first diagnosis 
was in December 1990, and it was determined that it was 
secondary to pain and injury in the back.  No competent 
evidence has been presented to show that any current 
psychiatric disorder is due to service.  

The veteran and his mother have suggested that the veteran 
has a psychiatric disorder due to service.  However, as 
laypersons, they are not competent to express opinions as to 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

While the veteran's mother has indicated that he exhibited 
abnormal behavior upon his return from service, there is no 
medical evidence that he had any symptoms that were 
diagnostic of a psychosis present to a compensable degree 
within the one presumptive period after service.  No 
competent evidence has been presented to show that the 
veteran currently is suffering from PTSD.  

In the absence of competent evidence linking the any current 
psychiatric disability to service; the preponderance of the 
evidence is against the claim.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


